Citation Nr: 0332330	
Decision Date: 11/20/03    Archive Date: 11/25/03	

DOCKET NO.  96-00 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for varicose veins of 
the right leg, currently evaluated as 40 percent disabling. 

2.  Entitlement to an increased rating for varicose veins of 
the left leg, currently evaluated as 40 percent disabling. 

3.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling. 

4.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) from a date prior to June 
22, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from January 1978 to 
May 1994.  

This matter arises from various rating decisions rendered 
since April 1995 by the Department of Veterans Affairs 
Regional Office in San Juan, Puerto Rico.  Following 
compliance with the procedural requirements set forth in 
38 U.S.C.A. § 7105 (West 2002), the case was forwarded to the 
Board of Veterans' Appeals (Board) for appellate 
consideration.

Preliminary review indicates that the issues of the veteran's 
entitlement to increased ratings for varicose veins of the 
right and left legs, and an increased rating for hypertension 
are not yet ready for appellate review.  These issues are not 
"inextricably intertwined" with the issue of the veteran's 
entitlement to an earlier effective date for a grant of TDIU.  
See Harris v. Derwinski, 1 Vet.App. 180, 181 (1991).  
Accordingly, these matters will be addressed in greater 
detail in the remand section of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue of the veteran's entitlement to an 
earlier effective date for a grant of TDIU has been obtained.  

2.  By rating decision dated in January 2002, the RO granted 
the veteran TDIU for his service-connected disabilities 
effective June 22, 2001.  

3.  It was not factually ascertainable prior to June 22, 
2001, that the veteran's service-connected disabilities 
prevented his gainful employment.


CONCLUSION OF LAW

An effective date prior to June 22, 2001, for the grant of 
TDIU is not warranted.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. §§  4.16, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), that 
eliminated the well-grounded claim requirements, expanded the 
duty of VA to notify the appellant and representative, and 
enhanced VA's duty to assist an appellant in developing the 
information and evidence necessary to substantiate a claim.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendments to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 45,629.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
Section 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  
Second, VA has 
a duty to assist the veteran in obtaining evidence necessary 
to substantiate his claim.  See VCAA, Section 3(a) (codified 
at 38 U.S.C.A. § 5103A). 

The Court held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); See also Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

The Board notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) 
appears to hold that the VCAA is retroactively applicable to 
claims pending on the date of enactment.  
Further, the regulations issued to implement the VCAA are to 
be applicable to "any claim for benefits received by VA on 
or after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department and regulations of the Department are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  For purposes 
of this determination, the Board will assume that the VCAA is 
applicable to claims or appeals pending on the date of 
enactment of the VCAA.

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  VA must notify the appellant 
of evidence and information necessary to substantiate his 
claim and inform him whether he or VA bears the burden of 
producing or obtaining that evidence or information.  
38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45, 
630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran was furnished a statement of the case that 
informed him of the evidence used in conjunction with his 
claim for an earlier effective date for TDIU, the pertinent 
laws and regulations, the adjudicative action taken, and the 
reasons and bases for the decision.  In addition, by letter 
dated in August 2001, the RO notified him of detailed 
information about the new rights provided under the VCAA.  
That correspondence described the evidence needed to 
substantiate the claim, and specifically identified what 
evidence was needed from the veteran versus what evidence VA 
would attempt to procure.  The record indicates that all 
relevant facts have been properly developed with regard to 
the issue of an earlier effective date for TDIU, and that all 
evidence necessary for an equitable disposition of that 
matter has been obtained.  As such, VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed with regard to that issue.  moreover, 
as the record is complete with regard to that issue, the 
obligation under the VCAA for VA to advise a claimant as to 
the division of responsibilities between VA and the claimant 
in obtaining evidence is satisfied.  Finally, in view of the 
relatively narrow questions of law and fact on which this 
matter turns, the Board concludes that there is no reasonable 
possibility that any further development could substantiate 
the claim.

II.  Earlier Effective Date for a Grant of TDIU

The veteran contends that he should be granted TDIU from a 
date prior to June 22, 2001.  He asserts that he has had a 
claim pending with VA since shortly after his discharge from 
military service, and that this should serve as the effective 
date for a grant of a total rating.

Generally, the effective date for an award of increased 
disability compensation based upon a claim for increase shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  
See 38 U.S.C.A. § 5110(a).  The corresponding VA regulation 
indicates that an increased disability rating shall be 
assigned as of the date of receipt of claim or the date 
entitlement arose, whichever is later.  See 38 C.F.R. 
§ 3.400(o)(1).  Thus, an effective date for an increased 
rating may be assigned later than the date of receipt of 
claim if the evidence shows that the increase in disability 
actually occurred after the claim was filed.  Therefore, 
determining an effective date for an increased rating 
involves an analysis of the evidence to determine (1) when a 
claim for an increased rating was received and, if possible, 
(2) when the increase in disability actually occurred.

An exception to the general rule governing claims for 
increased compensation is contained in 38 U.S.C.A. 
§ 5110(b)(2).  Therein, if the evidence demonstrates that the 
increase in disability occurred prior to the date of receipt 
of claim, the Department may assign the earliest date as of 
which it is ascertainable that the increase occurred as long 
as the claim for the increased disability rating is received 
within a year of the date that the increase occurred.  See 
38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 
(1997); VAOPGCPREC 12-98 (Sept. 23, 1998).  In Harper, 10 
Vet. App. at 126-27, the United States Court of Appeals for 
Veterans Claims (Court) held that 38 U.S.C.A. § 5110(b)(2) 
and 38 C.F.R. § 3.400(o)(2) are applicable only where the 
increase precedes the claim (provided also that the claim is 
received within one year after the increase).  The Court 
further stated that the phrase "otherwise date of receipt of 
claim" provides the applicable effective date when a 
factually ascertainable increase occurred more than one year 
prior to receipt of the claim for increased compensation.  
Id.  

With regard to the above, the initial inquiry involves 
ascertaining the date of claim.  In this regard, a specific 
claim in the form prescribed by the Secretary must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 
38 C.F.R. § 3.151 (2003).  Any communication or action 
indicating an intent to apply for one or more benefits under 
the laws administered by VA from a claimant may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if the 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of the receipt of the 
informal claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. § 3.151, an informal request for 
increase or reopening will be accepted as a claim.  See 
38 C.F.R. § 3.155 (2003).  It is within the foregoing context 
that the facts in this case must be examined.

The facts are as follows.  The veteran originally filed a 
claim for disability compensation for multiple disorders in 
April 1994.  By rating decision dated in April 1995, service 
connection was granted for bilateral varicose veins, a back 
disorder, hypertension, hemorrhoids, and a residual scar 
following pilonidal cyst debridement.  The veteran's original 
combined disability evaluation was 40 percent.  However, 
based upon additional evidence received, the veteran's 
combined disability rating was increased to 80 percent 
effective June 1, 1994, and 90 percent effective January 12, 
1998. 

On June 22, 2001, the veteran submitted VA Form 21-8940, 
Veteran's Application for Increased Compensation Based on 
Unemployability.  On that form, he indicated that he had last 
been employed on May 31, 1995.  This was the first evidence 
received from the veteran regarding his employment status.  
Nothing previously had been submitted that referred to the 
veteran's unemployability or that otherwise could be 
construed as an informal claim for TDIU.  Based upon that 
information, the RO awarded the veteran TDIU from the date of 
his application received on June 22, 2001.

The foregoing indicates that the earliest date from which 
TDIU can be assigned is the date of receipt of the veteran's 
application for that benefit.  By his own admission, the 
veteran became unemployable well more than one year prior to 
the date of his application.  As such, the exception to the 
general rule as stated in 38 U.S.C.A. § 5110(b)(2) is not for 
application.  As the Court indicated in Harper, 10 Vet. App. 
at 126-27, the exception is applicable only where the 
increase precedes the claim by less than one year.  Thus, in 
the present case, the general rule regarding increased 
disability ratings is controlling.  As previously stated, 
38 U.S.C.A. § 5110(a) indicates that an increased disability 
rating shall be assigned as of the date of receipt of claim 
or the date entitlement arose, whichever is later.  In the 
instant case, because entitlement arose more than one year 
prior to the date of the veteran's application, the date of 
receipt of claim is governing.  As such, an effective date 
prior to June 22, 2001, for a grant of TDIU is not warranted 
in this 


case, notwithstanding that the veteran had an ongoing 
application for increased disability compensation for 
individual disabilities prior to that time.

The Board finds as to all matters that the doctrine of 
resolving doubt in the veteran's favor regarding the grant of 
a earlier effective date for TDIU is not for application.  
See Ferguson v. Principi, 273 F.3d 1972 (Fed. Cir. 2001) (the 
statute, 38 U.S.C.A. § 5107(b), only requires that the Board 
"consider" all the evidence and material of record; the 
benefit of the doubt provision only applies where there is an 
approximate balance of positive and negative evidence).  


ORDER

An effective date prior to June 22, 2001, for a grant of TDIU 
is denied.  


REMAND

The issues of the veteran's entitlement to increased ratings 
for varicose veins of the right and left legs and an 
increased rating for hypertension are not yet ready for 
appellate disposition for the reasons that follow.  The 
record does not indicate that the veteran was provided with 
the necessary VCAA notice referred to above with respect to 
these issues.  This must be accomplished to ensure that he 
has been accorded due process of law.  

In view of the foregoing, the issues of the veteran's 
entitlement to increased ratings for bilateral varicose veins 
of the legs and hypertension are remanded to the RO for 
action as follows:

1.  The RO must review the claims file 
and insure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should insure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty to assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claim.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
file any medical records identified by 
the veteran which have not been secured 
previously.

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform him and 
his representative of this, and ask them 
to provide a copy of the outstanding 
medical records.

4.  Thereafter, the RO should review the 
record and insure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty to assist 
requirements of the VCAA and VA's 
implementing regulations.

5.  Once the foregoing has been 
accomplished, the RO should readjudicate 
the claims.  If the benefits sought on 
appeal are not granted, both the veteran 
and his representative should be 
furnished a supplemental statement of the 
case.  They should also be given the 
appropriate time period in which to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this remand is both to obtain 
clarifying information and to accord the appellant due 
process of law.  No inference should be drawn regarding the 
final disposition of the claims that are the subject of this 
REMAND.  The veteran need take no action until so informed.  
He also has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



                       
____________________________________________
	WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals



 


